                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARCIE SALOPEK,

             Plaintiff,

v.                                                           CV No. 18-339 JAP/CG

ZURICH AMERICAN LIFE
INSURANCE COMPANY,

             Defendant.

                          AMENDED SCHEDULING ORDER

      THIS MATTER is before the Court on the parties’ request at the May 17, 2019,

status conference to amend the scheduling order, and the parties’ proposed deadlines

submitted to the Court via e-mail. See (Doc. 118). Having considered the parties’

requested deadlines and the record of the case, and having conferred with the presiding

judge, the scheduling order is modified as follows:

      1. The termination date for fact discovery and fact depositions is October 15,

          2019.

      2. Absent good cause shown, motions relating to fact discovery shall be filed by

          October 15, 2019

      3. Plaintiff shall identify expert witnesses and provide expert reports by October

          18, 2019.

      4. Defendant shall identify expert witnesses and provide expert reports by

          November 22, 2019.

      5. Expert depositions shall begin December 2, 2019, and shall end December

          18, 2019.
       6. Absent good cause shown, motions related to expert discovery shall be filed

           by December 18, 2019.

       7. Pretrial motions, other than those relating to discovery, shall be filed by

           February 5, 2020.

       Deadlines for filing other pretrial motions (such as motions in limine), and for

filing the pretrial order, shall be set when the trial is set in this case.

        IT IS SO ORDERED.


                                     _________________________________
                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE




                                                2
